Citation Nr: 0528791	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-06 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids, status-post anal fissure repair. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  Thereafter, the claims file 
was transferred to the Chicago, Illinois, RO.  This case was 
remanded in November 2004.  The requested actions have been 
completed and the appeal has been returned to the Board for 
further review.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned sitting in Chicago, 
Illinois, in June 2004; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Service-connected hemorrhoids, status-post anal fissure 
repair, are mild or moderate in nature with occasional rectal 
bleeding.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids, 
status-post anal fissure repair, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board must first ensure that the appeal has been properly 
processed and developed.  For consideration is the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted on November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005)).  The law eliminated certain requirements and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claim for a compensable evaluation for 
service-connected hemorrhoids in September 2000, prior to the 
enactment of the VCAA.  Thereafter, an April 2001 rating 
decision denied such benefit.  In Pelegrini II, the Court 
clarified that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini II at 120-123; 
see also 38 C.F.R. § 20.1102 (2004) (harmless error); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In this case, after VCAA notice was 
provided in June 2001, the veteran's rating claim was 
readjudicated as reported in a July 2001 statement of the 
case and a May 2003 supplemental statement of the case.  
Moreover, a letter sent to the veteran in January 2005 
further notified him of the VCAA provisions and a 
supplemental statement of the case was provided to him in 
April 2005, such that he had the opportunity to respond to the 
remedial VCAA notice prior to Board adjudication of his claim 
on the merits.

In June 2001, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to obtain evidence necessary 
to support the veteran's claim.  Specifically, VA would 
assist him in obtaining medical records, employment records, 
and records from other Federal agencies, to include the 
veteran's service medical records and records from VA medical 
centers.  This letter also indicated that VA would request 
private treatment records, provided that the veteran 
completed VA Form 21-4142 (Authorization and Consent to 
Release Information to VA).  The veteran was also advised 
that he must provide enough identifying information so VA can 
request records from the proper person or facility.  The 
letter specifically informed the veteran that evidence 
demonstrating that his service-connected disability had 
gotten worse was necessary to establish entitlement to an 
increased rating.  

The January 2005 letter notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The letter 
indicated that, for VA to request medical evidence from 
private doctors and hospitals, the veteran must submit a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA.  He was specifically asked to provide VA 
Form 21-4142 for treatment records dated since his March 2002 
operation at the North Crest Medical Center and for records 
held by Dr. Allos.  The veteran was informed that he must 
adequate identifying information for such records and that it 
was his responsibility to ensure that VA received all 
requested records not in the possession of a Federal 
department or agency.  The letter also gave the veteran an 
opportunity to identify any additional treatment at VA 
Medical Centers.  He was again notified that the evidence 
must show an increase in severity of his current physical 
disability in order to establish entitlement to an increased 
rating.  Moreover, with respect to the fourth element of 
notice, the January 2005 letter requested that the veteran 
inform VA if there is any other evidence or information that 
he believe would support his claim and, if such evidence or 
information was in his possession, to send it to VA.  

Additionally, the April 2001 rating decision, July 2001 
statement of the case, and May 2003 and April 2005 
supplemental statements of the case informed the veteran of 
the reasons and bases why his claim was denied.  
Specifically, the April 2001 rating decision advised the 
veteran that his claim of entitlement to a compensable 
evaluation for hemorrhoids, beginning May 31, 1996, was 
denied because the evidence did not demonstrate a fissure 
after such date.  He was specifically informed that a 
noncompensable evaluation was assigned for mild or moderate 
hemorrhoids and a higher evaluation of 10 percent was not 
warranted unless there were large or thrombotic hemorrhoids 
that were irreducible with evidence of frequent recurrences.  
Additionally, the July 2001 statement of the case and May 
2003 and April 2005 supplemental statements of the case 
included a recitation of the procedural history of the 
veteran's claim, the adjudicative actions taken, the evidence 
received, VA's duties to assist under 38 C.F.R. § 3.159, with 
reference to the relevant VCAA cites in the United States 
Code, and reiterated the reasons why the veteran's claim was 
denied.  The July 2001 statement of the case and the April 
2005 supplemental statement of the case also provided the 
veteran with Diagnostic Code 7336, which governs the 
evaluation of external or internal hemorrhoids.

In addition to the above-referenced documents, the veteran 
provided testimony at an June 2004 hearing before the 
undersigned Veterans Law Judge.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, VA 
treatment records, a March 2002 colonoscopy report from North 
Crest Medical Center, and VA examinations dated in December 
2000 and March 2005 are in the claims file.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded VA examinations in December 2000 and March 2005.  
The examinations were conducted by physicians who considered 
factors relevant to the veteran's rating claim and the 
examination reports contain findings pertinent to evaluation 
of the veteran's hemorrhoids under governing law and 
regulations.  The veteran has not submitted medical evidence 
that suggests his disability has worsened since March 2005.  
Nor has he shown that the most recent VA examination, when 
considered together with all the evidence, is inadequate for 
rating purposes.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to evaluate 
the veteran's rating claim and further examination is not 
necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected hemorrhoids.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case or claim for a compensable rating, the 
present disability level is the primary concern.  Past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service-connected for hemorrhoids, status-post 
anal fissure repair, currently evaluated as noncompensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  The 
April 2001 rating decision on appeal granted a 20 percent 
rating for the period from November 23, 1994, to May 31, 
1996; however, effective May 31, 1996, the veteran's 
noncompensable or 0 percent rating was reinstated.  A 20 
percent evaluation is the maximum schedular rating for 
hemorrhoids and, therefore, the veteran contends that he is 
entitled to such a rating beginning May 31, 1996.  
Specifically, at his June 2004 Board hearing, he testified 
that he had bleeding, flare-ups two to three times a week, 
and a feeling of loss of control two to three times a month 
as a result of his hemorrhoids.  He also stated that 
colonoscopies had revealed polyps and he had undergone 
surgery for his hemorrhoids.  As such, the veteran argues 
that he is entitled to a 20 percent evaluation for such 
service-connected disability.

As the veteran was informed by the RO, Diagnostic Code 7336 
provides for a noncompensable rating for mild or moderate 
internal or external hemorrhoids.  A 10 percent evaluation is 
assigned where there are external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is assigned where there are external or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2004).  

The relevant medical evidence of record includes VA treatment 
records, a March 2002 colonoscopy report from North Crest 
Medical Center, and VA examinations dated in December 2000 
and March 2005.

A June 1996 VA treatment record shows that the veteran was 
seen for anal ulcers/anal pruritis.  A September 1996 record 
reflects that the veteran occasionally had blood on his 
underwear and noted anal pruritis and predated blood.  It was 
noted that he had a normal sigmoidoscopy, but ulcerations 
were noted on examination by surgeons.  Anoscopy showed no 
hemorrhoids or fissures.  Physical examination showed 
punctuate erosions in the perianal area/external anus.  There 
was no significant amount of bleeding.  Some redundancy of 
tissue suggesting external hemorrhoids was noted.  The 
assessment was "pruritis ani/external 
hemorrhoid?/erosions."  It was recorded that the erosions 
may well be secondary to scratching.  Also in September 1996, 
the veteran complained of rectal bleeding and pain.  

A November 1999 VA treatment record reflects that the veteran 
complained of pain in the rectum with occasional blood in the 
stool.  Upon rectal examination, there were no external or 
internal masses or fissures.  Guaiac was positive.  A May 
2000 record shows that the veteran had a history of bright 
red blood per rectum since 1994.  He had a normal colonoscopy 
and was status-post repair of anal fissure in 1995.  The 
veteran reported a recurrence of blood in his stool.  There 
was no anemia profile found in the veteran's records.  Upon 
physical examination, the veteran had a loose sphincter with 
stool noted outside the rectum.  The sigmoid had a large 
amount of stool.  There were no external hemorrhoids noted.  
Guaiac was positive.  The assessment was recurrent rectal 
bleeding status-post anal fissure repair.  The veteran was 
given cortisone suppositories.  

In September 2000, the veteran presented with increased 
rectal bleeding for the prior two months.  The bleeding was 
bright red and was on the tissue paper when he wiped, not in 
his stool.  The veteran stated that it occurred approximately 
every time he had a bowel movement.  He had no other changes 
in his bowel movements other than some occasional loose 
stools.  The veteran stated that there was some associated 
pain that felt like his prior hemorrhoids.  He had no 
hematochezia, hematemesis, melena, abdominal pain, or history 
of peptic ulcer disease.  Upon physical examination, the 
veteran was guaiac negative and had no external hemorrhoids 
or fissures.  There were no ulcerative lesions and no 
internal hemorrhoids were palpated.  The assessment was 
rectal bleeding, most likely hemorrhoids.

At the veteran's December 2000 VA examination, it was 
recorded that he had a history of rectal surgery in 1994 that 
was performed for an anal fissure.  The veteran stated that, 
following surgery, he had improved defecation, but had 
continued problems with his hemorrhoids.  It was noted that 
he had a diagnosis of hemorrhoids since 1988 and such had 
worsened over the past few months.  The veteran currently had 
occasional days where he had a great deal of pain when 
walking.  The veteran had bleeding from his hemorrhoids quite 
frequently.  He almost always had some bright red blood on 
the tissue after wiping after a bowel movement.  The veteran 
had no hematochezia or melena.  He had no real change in 
bowel habits.  The only therapy the veteran was undergoing 
consisted of avoiding chocolate and spicy foods, which had 
helped somewhat.

The rectal examination was guaiac negative.  He had no 
external hemorrhoids or fissure.  There were no obvious 
lesions or obvious internal hemorrhoids on palpation.  The 
examiner stated that, in summary, the veteran carried a past 
diagnosis of hemorrhoids and had symptoms consistent with 
internal hemorrhoids again, although none was appreciated on 
physical examination.  The symptoms were bothering him 
moderately significantly in his activities of daily living.  

A February 2001 VA treatment record shows that the veteran 
complained of persistent, six-plus months, symptoms of pain 
and pressure in the rectum.  He denied fever, night sweats, 
or diarrhea, but did have occasional loose stool with normal 
frequency.  The veteran was status-post anal fissure repair 
in 1995 and had a normal colonoscopy.  Objectively, rectal 
tone was lax, guaiac was negative, and there were no masses.  
The assessment was rectal pain.  In October 2001, the veteran 
had persistent rectal pain as well as subjective reports of 
positive bright red blood per rectum in the context of a 
history of hemorrhoids, status-post repair of anal fissure in 
1994.  It was noted that the veteran's symptoms seemed out of 
proportion to physical findings and all work up had been 
negative, including colonoscopy, blood work, and lower 
gastrointestinal study.  Objectively, there were several very 
slight external hemorrhoids without evidence of bleeding.  
The assessment included hemorrhoids.

In March 2002, a record from North Crest Medical Center shows 
that Dr. Allos performed a total colonoscopy and banding of 
hemorrhoids.  It was noted that the veteran had complained of 
fresh blood per rectum over the prior few months.  The 
bleeding was there most of the time when he wiped himself.  
He denied any alteration in bowel habits and had been 
diagnosed with colon polyps in the past.  The post-operative 
diagnosis was bleeding 1-degree hemorrhoid.  The procedure 
failed to reveal any lesions or polyps.  A look at the anal 
canal from the inside showed evidence of small 1-degree 
hemorrhoids, but there was no active bleeding at the time.  
An endoscope inserted into the anal canal identified one 
bleeding hemorrhoid at 5 o'clock, which was banded with one 
rubber band.  

In September 2002, VA treatment records reflect that the 
veteran had a heme positive yellow stool in the vault.  It 
was noted that the etiology was unknown.  Thereafter, the 
veteran's physician requested a gastroenterology consult.  
She indicated that the veteran had a history of heme positive 
stool, bright right blood per rectum, and a negative barium 
enema in 2001.  She noted that the veteran continued to have 
intermittent bright red blood per rectum and was heme 
positive on examination.  She stated that the veteran had a 
mild anemia, although she had not done iron studies to 
evaluate the source of his anemia.  Since April 2002, the 
veteran also had an elevated white blood cell count and his 
physician indicated that she was looking for a source of such 
symptoms.  She indicated that perhaps a colonoscopy would 
reveal an inflammatory bowel disease that might explain all 
symptoms.  It was noted that the veteran also had a history 
of anal fissures and internal hemorrhoids status-post banding 
in 1994.  An October 2002 record shows that the veteran had a 
history of hematochezia, but extensive workup, to include 
colonoscopy, was negative.  An October 2002 letter to the 
veteran, contained in his VA treatment records, reflects that 
his recent lab work/tests were fine.  In November 2002, the 
veteran was notified that he continued to be mildly anemic 
and further testing needed to be done.

A November 2002 VA treatment record shows that the veteran 
had a colonoscopy.  The findings included a fissure in the 
rectum and internal hemorrhoids, grade II, not bleeding, not 
thrombosed.  Polyps, colitis, tumors, melanosis, Crohn's, and 
diverticulosis were not seen on rectal examination. It was 
recorded that the veteran's colonoscopy was normal, with 
diagnoses of internal hemorrhoids and anal fissure.  In 
December 2002, it was recorded that the veteran had mild 
anemia/mild leukocytosis that was nearly normalized.  A March 
2003 record shows that the veteran had a history of 
hematochezia, status-post extensive workup, including 
colonoscopy, negative times two, last done in November 2002.  
It was also noted that the veteran had a history of anal 
fissure, status-post repair.  A colonoscopy for inflammatory 
bowel disease, to include terminal ileum, was negative in 
November 2002.  The veteran also had mild chronic anemia.  
The veteran's iron studies were normal in November 2002 and 
such were essentially unremarkable.  A July 2004 record shows 
that the veteran requested hemorrhoid cream.

A March 2005 VA examination pursuant to the Board's remand 
reflects that the veteran's claims file was reviewed.  The 
veteran stated that he developed hemorrhoids in 1985 while he 
was still on active duty and, since his discharge, his 
hemorrhoids gradually deteriorated and he had surgery in 
1994.  The examiner noted that documentation contained in the 
claims file reflected that the November 1994 surgery was for 
an anal fissure, which was medically different from 
hemorrhoids.  As such, the examiner indicated that the 
surgery in 1994 was not for hemorrhoids, but an unrelated 
entity.  The veteran stated that, since the surgery, his 
hemorrhoids continued to get worse and he had a second 
surgery in March 2002.  The examiner indicated that a review 
of that procedure showed that the veteran had a colonoscopy, 
which was entirely normal.  A single first-degree hemorrhoid 
was noted at the 5 o'clock position in the anal canal.  The 
hemorrhoid was not bleeding initially, but after insertion of 
the anal scope, bleeding was noted.  The single hemorrhoid 
was banded.  The veteran stated that since then, he continued 
to have problems with hemorrhoids.

The examiner indicated that the veteran did not provide any 
history of fecal incontinence.  However, the veteran stated 
that when he had to go urgently, if he did not go 
immediately, the possibility existed that he would soil his 
underclothes.  However, he did not provide any history of 
doing so.  The veteran stated that his hemorrhoids continued 
to bleed from time to time, most recently the day before 
examination.  The veteran indicated that he treated his 
hemorrhoids with a cream.

Upon physical examination, the veteran did not have a 
colostomy.  There was no evidence of fecal leakage.  The size 
and lumen of anal canal were normal.  No internal or external 
hemorrhoids were noted and there was no blood on the 
examining finger.  There was no abnormality in the rectum or 
prostate.  The veteran did not have any symptoms of anemia 
and there were no fissures noted.  There was also no evidence 
of bleeding noted.  The examiner diagnosed hemorrhoids by 
history.

For the following reasons, the Board finds that the veteran's 
service-connected hemorrhoids, status-post anal fissure 
repair, are best characterized from the evidence as mild or 
moderate in nature with occasional rectal bleeding.  As such, 
the disability more nearly approximates the current 
noncompensable rating.  As indicated previously, a 
compensable evaluation is not warranted unless there is 
evidence of external or internal hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The medical evidence dated 
since May 31, 1996, fails to demonstrate such symptomatology.  
Specifically, in September 1996, some redundancy of tissue, 
suggesting external hemorrhoids, was noted; however, there is 
no additional evidence demonstrating excessive redundant 
tissue.  Also, in November 2002, a colonoscopy revealed 
internal hemorrhoids, grade II, but they were not bleeding or 
thrombosed.  Moreover, there is no evidence suggesting 
frequent recurrences.  Therefore, the veteran does not meet 
the requirements for a 10 percent evaluation for his service-
connected hemorrhoids.

The Board notes that Diagnostic Code 7336 provides for a 20 
percent evaluation where there are external or internal 
hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  The veteran was diagnosed with mild 
anemia in September 2002; however, the physician indicated 
that iron studies had not been done to determine the source 
of the anemia.  Additionally, a December 2002 treatment 
record reflects that the veteran's mild anemia/mild 
leukocytosis was nearly normalized and, in March 2003, it was 
recorded that the veteran's November 2002 iron studies were 
normal and essentially unremarkable.  Moreover, at the 
veteran's March 2005 VA examination, there were no symptoms 
of anemia present.  Pertinent to fissures, the Board observes 
that the veteran's November 2002 colonoscopy revealed an anal 
fissure.  But the remaining evidence of record, to include 
subsequent treatment records and the March 2005 VA 
examination, fails to reveal fissures.  Moreover, there is no 
evidence of persistent bleeding and, most recently at the 
veteran's March 2005 VA examination, he was diagnosed with 
hemorrhoids by history rather than current examination.  As 
such, the manifestations of the veteran's service-connected 
hemorrhoids do not more nearly approximate a 20 percent 
evaluation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a compensable evaluation for the veteran's 
service-connected hemorrhoids.  A review of the record, to 
include the medical evidence, does not reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, because the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for service-connected connected 
hemorrhoids, status-post anal fissure repair, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The record shows considerable treatment 
and evaluation, but does not reflect frequent post-service 
hospitalizations for hemorrhoids or unusual manifestations of 
disability.  There is no evidence that the veteran's 
hemorrhoids have rendered him unable to secure or follow a 
substantially gainful occupation.  As such, the medical 
evidence shows that any objective manifestations of the 
veteran's hemorrhoids are exactly those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  In short, the 
Board finds no basis for allowance of the appeal.  


ORDER

A compensable evaluation for service-connected hemorrhoids, 
status-post anal fissure repair, is denied. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


